Citation Nr: 0208392	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  99-04 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder affecting both arms and hands, claimed as 
secondary to a service-connected herniated disc at C5-6.

2.  Entitlement to an increased rating for a cervical 
herniated disc at C5-6, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to July 
1986.  His claims initially came before the Board of 
Veterans' Appeals (Board or BVA) on appeal from an October 
1998 rating decision by the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Wichita Kansas.  In July 2000, 
the Board denied the veteran's claim for service connection 
for a bilateral shoulder disorder and granted an increased 
rating to 20 percent for his cervical spine disability.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a May 2001 order, 
the Court vacated that part of the decision that denied 
service connection and denied an increased rating in excess 
of 20 percent and remanded the matter back to the Board 
consistent with a motion to remand by the Secretary of VA.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims has obtained and fully developed all 
evidence necessary for the equitable disposition of the 
claims. 

2.  The veteran has not been diagnosed with a disability 
involving either shoulder; rather, his radicular symptoms 
involving both upper extremities have been shown to be due to 
his service-connected herniated cervical disc at C5-6. 

3.  The veteran's disability due to a herniated disc at C5-6 
is manifested by subjective complaints of pain, which radiate 
down both upper extremities; however, no significant 
neurological findings have been shown.  Range of motion 
testing in January 1999 showed flexion and extension of 30 
degrees, bilateral lateral flexion of 20 degrees, and 
bilateral rotation of 45 degrees.  Although the veteran 
reported pain throughout range of motion testing, especially 
at extremes of each motion, the 


examiner indicated that the veteran's disability did not 
interfere with his usual occupation or daily activities. 


CONCLUSIONS OF LAW

1.  A bilateral shoulder disorder affective both arms and 
hands was not incurred in or aggravated by service, and is 
not proximately due to or the result of a service-connected 
disability of the cervical spine.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310 (2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102 and 3.159).

2.  The criteria for an evaluation in excess of 20 percent 
for a cervical herniated disc at C5-6 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5293 (2001), as amended by 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.102).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As discussed in the Secretary's motion, the Veterans Claims 
Assistance Act of 2000 was enacted on November 9, 2000 
(VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim, thereby 
eliminating the well-grounded requirement.  Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part.  
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA and the implementing regulations are applicable 
in the present case, and will be collectively referred to as 
"the VCAA." 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The veteran has been afforded several examinations in 
connection with his claims, including a VA compensation 
examination in January 1999 to evaluate the severity of his 
cervical spine disability.  The Board also finds that there 
does not appear to be any outstanding medical records which 
are relevant to this appeal.  In addition, the Board finds 
that the discussions in the rating decisions, statements of 
the case and supplemental statements of the case have 
informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  

The July 2000 Board decision vacated by the Court also 
notified the veteran of the evidence necessary to satisfy his 
claims.  The Secretary's remand motion also notified the 
veteran and his representative of the applicable provisions 
of the VCAA.  In a letter dated September 2001, the Board 
notified that the veteran that he had 90 days to submit 
additional argument and evidence in support of his appeal.  
However, no additional argument or evidence was submitted.  
As such, compliance with VA's notification and duty-to-assist 
requirements have been accomplished, and additional 
development would serve no useful purpose. 

II.  Service Connection for a Bilateral Shoulder Disorder

The veteran claims that he suffers from a bilateral shoulder 
disorder, affecting the use of both upper extremities, that 
was either caused or aggravated by his service-connected 
cervical spine disability.  For the reasons that follow, the 
Board disagrees and finds that the preponderance of the 
evidence is against the veteran's claim. 

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§1131; 38 C.F.R. § 3.303(a).  In addition, a disability which 
is proximately due to or the result of another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  See 38 C.F.R. 
§ 3.310(a).  When aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability, 
and no more, over and above the degree of disability existing 
prior to the aggravation.  Id; see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995). 

In this case, the evidence does not show that the veteran 
suffers from a separate disability involving either shoulder.  
Instead, the evidence shows that the veteran's service-
connected cervical spine disability causes symptoms in his 
shoulders, arms and hands, for which service connection has 
already been established.  

The veteran's service medical records show that he was seen 
in April 1984 for complaints of pain in his neck and left 
shoulder, with a tingling sensation radiating down his elbow.  
The initial diagnosis was left trapezius strain.  In March 
1986, the veteran reported a two-year history of pain in his 
neck and left shoulder.  A computed tomography (CT) scan 
revealed mild narrowing at C5-6 and slight posterior bulging 
of disc material.  When seen in July 1986, the veteran 
reported pain and stiffness radiating from his neck down his 
left arm.  The diagnosis was cervical disc syndrome.  It thus 
appears that all of the veteran's radicular symptoms 
involving his upper extremities were attributed to a 
disability of the cervical spine, as no separate shoulder 
disability was identified.  

Post-service medical evidence also attributes the veteran's 
radicular symptoms to his service-connected cervical spine 
disability, with no separate diagnosed disability involving 
either shoulder.  VA examination reports dated September 
1986, August 1987, and January 1999 related the veteran's 
complaints of pain and paresthesias in his left arm and 
shoulder to diagnoses involving the cervical spine, including 
a ruptured intervertebral disc at C5-6, C5-6 radiculopathy, 
and degenerative joint disease of the cervical spine.  VA 
outpatient treatment and hospitalization reports dated from 
1986 to 1999 also show no separate diagnosed disability 
involving either shoulder.  When seen in August 1993, for 
example, the veteran reported pain in his shoulder with 
certain movements.  The diagnostic impression was cervical 
radiculopathy.  

Based on these findings, it is evident that the veteran's 
radicular symptoms involving his upper extremities are 
related to his service-connected cervical spine disability, 
for which compensation has already been established.  
Therefore, absent a current disability involving either 
shoulder, service connection for a bilateral shoulder 
disorder affective both arms and hands is not warranted.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability.); Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted"); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  

Although the veteran may believe that he currently suffers 
from a separate bilateral shoulder disorder affecting both 
arms and hands, as a layperson without medical expertise or 
training, his statements are insufficient to prove his claim.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions); see also 66 Fed. 
Reg. 45,620, 45, 630 (Aug 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(2) (competency is an adjudicative 
determination).  As such, the veteran's statements are of 
limited probative value, especially in light of the medical 
evidence which does not show a separate diagnosed disability 
involving either shoulder. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral shoulder disorder affecting both 
arms and hands.  Hence, there is not an approximate balance 
of positive and negative evidence to which the benefit-of-
the-doubt standard applies.  VCAA, Pub. L. No. 106-475, 114 
Stat. 2096, 2098-2099 (2000); see also Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001) (holding that the VCAA did 
not alter the benefit-of-the doubt doctrine).  Accordingly, 
the appeal is denied.

III.  Increased Rating for a Herniated Disc at C5-6

The veteran is seeking an increased rating for his herniated 
disc at C5-6.  In July 2000, the Board granted an increased 
rating from 10 percent to 20 percent, but no more, for this 
disability.  That part of the decision which denied more than 
a 20 percent rating, however, was vacated by the Court in May 
2001.  Therefore, the issue currently before the Board is 
entitlement to an evaluation in excess of 20 percent for a 
herniated cervical disc at C5-6.  For the reasons set forth 
below, the Board finds that the preponderance of the evidence 
is against the veteran's claim. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3; 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


The veteran's herniated disc at C5-6 is currently evaluated 
as 20 percent disabling under Diagnostic Code (DC) 5293 for 
intervertebral disc syndrome.  This diagnostic code provides 
a 20 percent evaluation for moderate intervertebral disc 
syndrome with recurring attacks; a 40 percent evaluation for 
severe intervertebral disc syndrome, featuring recurring 
attacks with intermittent relief; and a 60 percent evaluation 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293.

The evidence of record shows that the veteran's disability of 
the cervical spine produces no more than moderate 
intervertebral disc syndrome with recurring attacks.  An 
April 1998 VA outpatient treatment report shows that the 
veteran was issued a TENS unit to help relieve cervical pain; 
however, no significant findings were reported.  At a VA 
compensation examination in January 1999, the veteran 
indicated that the TENS was still helpful in relieving his 
cervical pain.  The examiner said the veteran's symptoms were 
chronic, but that he did not require the use of any crutches, 
braces or canes.  He also observed that the veteran's 
disability did not interfere with his usual occupation or 
daily activities.  Upon physical examination, the veteran 
cervical spine exhibited flexion and extension of 30 degrees, 
bilateral lateral flexion of 20 degrees, and bilateral 
rotation of 45 degrees.  Pain was present with palpation over 
the spine in the paraspinal muscles, which radiated into the 
back and arms.  The veteran complained of discomfort, and 
there was guarding on motion.  The pain was present through 
out the range of motion of the cervical spine with it being 
more pronounced at the extremes.  No spasms were reported, 
and musculature of the back was described as good.  No fixed 
or postural deformities were observed.  X-rays revealed 
marginal osteophytes at C4, C5 and C6; narrowing of the C5-6 
vertebral interspace; foraminal narrowing at C4-5 and C5-6; 
and no fracture deformity.  The diagnostic impression was 
degenerative changes of the cervical spine with progression 
since May 1993.  

These findings clearly show that the veteran's herniated disc 
at C5-6 is no more than moderate, as defined under DC 5293, 
for which a 20 percent rating is assigned.  For the veteran 
to meet the criteria for a higher rating, evidence would have 
to show severe intervertebral disc syndrome, featuring 
recurring attacks with intermittent relief.  This has not 
been shown.  The Board has fully considered the veteran's 
complaints of pain and numbness which radiate down both upper 
extremities.  However, the objective clinical evidence simply 
does not show any neurological findings which could be 
characterized as more than moderate under this diagnostic 
code.  Of particular relevance, a VA examiner in January 1999 
stated that the veteran's cervical spine disability did not 
interfere with his usual occupation or daily activities.  
Moreover, no significant neurological symptoms were reported 
by the veteran or described by the examiner, such as 
decreased grip strength or an inability to use either upper 
extremity.  Indeed, the veteran's cervical spine demonstrated 
no significant limitation of motion upon examination.  In 
light of these findings, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for the veteran's herniated disc at C5-6 under 
DC 5293.

The Board has considered other diagnostic criteria in this 
case.  However, there is no evidence of a vertebral fracture 
(DC 5285), ankylosis (DC 5289), or more than moderate 
limitation of motion of the cervical spine (DC 5290).  See 38 
C.F.R.        §§ 4.71a, DCs 5285, 5289 and 5290 (2001).  X-
ray examination in January 1999 ruled out any residual 
fracture of the cervical spine.  Also, range of motion 
testing at that time showed flexion and extension of 30 
degrees, bilateral rotation of 45 degrees, and bilateral 
lateral flexion of 20 degrees.  No spasms were reported and 
the musculature was good.  While the veteran reported pain on 
motion, it was noted to be pronounced when he reached the 
point of extreme motion.  As such, these findings are 
analogous to slight, and possibly moderate, limitation of 
motion under Diagnostic Code 5290, but do not show a 
limitation of motion that can be characterized as severe.  A 
rating in excess of 20 percent on the basis of range of 
motion is not warranted.  Hence, under no other diagnostic 
code does the evidence support a rating in excess of 20 
percent for the veteran's cervical spine disorder.

As part of the review of the applicable schedular criteria, 
VA is required to consider whether an increased rating could 
be assigned on the basis of functional loss due to pain 
and/or weakness, to the extent that any such symptoms are 
supported by adequate pathology.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995);  
see also, VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998) 
(stating that 38 C.F.R. §§ 4.40 and 4.45 must be considered 
when a disability is evaluated under Diagnostic Code 5293).  
At his recent VA examination, the veteran reported pain 
throughout range of motion testing, which was more pronounced 
at extremes of each motion.  The examiner noted that it was 
unknown whether there was additional limitation of motion as 
a result of pain, fatigue, weakness, or lack of endurance 
following repetitive use or during flare-ups.  In any event, 
considering all of the veteran's complaints and the objective 
evidence, more than moderate limitation of motion has not 
been demonstrated.  In light of these findings, a rating 
higher than 20 percent is not warranted with consideration of 
the disability under 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The Board also finds that the veteran is not entitled to a 
separate rating for his arthritis of the cervical spine.  
Where the medical evidence shows that the veteran has 
arthritis of a joint and where the diagnostic code applicable 
to his disability is not based upon limitation of motion, a 
separate rating under DC 5003 may be assigned only if there 
is "additional disability" due to limitation of motion. 
VAOPGCPREC 23-97.  A separate rating for arthritis can also 
be assigned based upon X-ray findings and painful motion 
under 38 C.F.R. § 4.59, which states that painful motion with 
joint or periarticular pathology is entitled to at least the 
minimum compensable rating for the joint.  See also 
VAOPGCPREC 9-98, footnote 1; Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991). 

The medical evidence in this case shows that the veteran has 
arthritis of the cervical spine and has complained of painful 
motion.  However, a separate rating based on painful motion 
is not warranted.  Ratings under DC 5293 for intervertebral 
disc syndrome are based, in part, on limited motion.  See 
VAOPGCPREC 36-97.  Therefore, it would be impermissible to 
assign separate evaluations for degenerative 


joint disease with limitation of motion and intervertebral 
disc disease, as this would constitute evaluation of the same 
disability twice.  38 C.F.R. § 4.14.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1) (2001).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  In 
this case, however, there is simply no evidence that the 
veteran's cervical spine disability has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  A VA 
examiner specifically stated that the veteran's disability 
did not interfere with his usual occupation or daily 
activities.  Thus, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating in excess of 20 percent for his herniated disc at C5-
6.  Accordingly, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 
2096, 2098-2099 (2000); see also Dela Cruz, supra.  Thus, the 
appeal is denied.



ORDER

Service connection for a bilateral shoulder disorder 
affective both arms and hands, claimed as secondary to a 
service-connected herniated disc at C5-6, is denied. 

A rating in excess of 20 percent for a cervical herniated 
disc at C5-6 is denied.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

